Citation Nr: 1424748	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  05-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to
include as secondary to posttraumatic stress disorder (PTSD) and degenerative disc
disease (DDD) of the low back (claimed as a low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.  He had additional service in the National Guard.  He served in Vietnam, and earned both the Purple Heart and the Combat Infantry Badge, as well as other medals.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2011, the Veteran provided testimony at a hearing on appeal before the undersigned at the RO.  A copy of the hearing transcript is in the record.

In June 2013 and September 2013, the Board remanded the appeal for medical clarification.  Those orders have yet to be complied with. As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this appeal in June 2013 and September 2013, both for adequate VA examinations and opinions to be completed.  Much to the Board's dismay, an adequate opinion has yet to be obtained by the agency of original jurisdiction. 

With specific regard to establishing direct service connection, the Board noted in both remands that the Veteran is competent to relate his observations of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Furthermore, if the Veteran engaged in combat with the enemy during his service, as this Veteran did, his lay testimony of injuries or symptoms sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b) (West 2002).  In this case, the Veteran has confirmed combat service, as evidenced by a Purple Heart and the Combat Infantry Badge.  It is well within the circumstances of such service that he would not necessarily have sought treatment for GERD symptoms while in combat.  

Additionally, VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The examiners who provided the opinions in July 2013 and December 2013 specifically relied on the lack of documented treatment in the service treatment records to find against direct service connection.  This is contrary to law.  The Board yet again points out that the Veteran is competent to describe the symptoms that he had - regardless of whether he complained to doctors about them.  The Board has found no reason to doubt the credibility of the Veteran's statements of in-service symptoms.  An adequate opinion must consider the in-service complaints along with the rest of the evidence of record (which includes a lack of treatment until 2005).  The lay statements simply must be weighed as evidence along with the rest of the record.

In short, the examination reports of record do not comply with the Board's prior remand directives.  The Board has consistently sought a medical opinion that considers the relevant lay history.  The Board cannot decide the appeal until an adequate opinion is rendered.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to a physician for an addendum to the prior VA examinations for GERD.  The physician is requested to review the claims folder, with specific attention invited to the Veteran's competent and credible statements regarding his symptoms of a nervous stomach and GERD while serving in combat in Vietnam, and having treated those symptoms both during and after service with over the counter remedies.

Upon review, the physician is asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that GERD or hiatal hernia was incurred during service or is otherwise etiologically related to service.

The physician is notified that the prior July and December 2013 opinions as to direct service connection are inadequate, in that they rely on the lack of documented formal treatment in the service treatment records for GERD or GERD-like symptoms.  Such reliance is contrary to law.  This decorated combat Veteran is competent to testify as to the symptoms he experienced in service, and that testimony is sufficient to establish an in-service event.  His lay statements must be considered and weighed as evidence, just as his post-service treatment must.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete explanation for any opinion expressed must be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, and after conducting any additional indicated development, if any, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



